—Judgment unanimously affirmed. Memorandum: Defendant contends for the first time on appeal that statements of an alleged co-conspirator were inadmissible in the absence of proof that a conspiracy existed at the time the statements were made (see, People v Tran, 80 NY2d 170, 179), and thus has failed to preserve that contention for review (see, CPL 470.05 [2]). Even if we were to find that the statements were improperly received, defendant was not thereby deprived of a fair trial (see, CPL 470.15 [6] [a]). Any error would have been harmless because eyewitness testimony that defendant shot the victim was "essentially unimpeached” (People v Ayala, 75 NY2d 422, 432). (Appeal from Judgment of Monroe County Court, Wiggins, J.—Manslaughter, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.